SANBORN, Circuit Judge.
I dissent in this case, because, in my opinion, the closing and locking of the door of a moving car against a trespasser upon the platform is w.t„ a matter of law, conclusive *544evidence of a willful or.reckless intent to injure him, and this was.the legal effect of the charge of the court below. It charged the jury that the act of the conductor in- closing and fastening the door was a wrongful act, and that if this act was the proximate cause of the injury the company was liable for it. This charge took from the jury the question whether or not this act evidenced a willful or reckless intent to injure, the plaintiff, and prevented their consideration of this question. The plaintiff was a trespasser upon the train. The only duty of the company or of the conductor oí the train to him was to abstain from wanton or reckless injury to him. Purple v. Railroad Co. (C. C. A.) 114 Fed. 123; Condran v. Railroad Co., 67 Fed. 522, 523, 14 C. C. A. 506, 508; McVeety v. Railway Co., 45 Minn. 269, 47 N. W. 809, 11 L. R. A. 174, 22 Am. St. Rep. 728; Way v. Railroad Co., 64 Iowa, 48, 19 N. W. 828, 52 Am. Rep. 431. In Trumbull v. Erickson, 97 Fed. 891, 893, 38 C. C. A. 536, 538, this court held that it was nót, as a matter of law, conclusive evidence of even ordinary negligence for a passenger to ride upon the platform of a moving car when he could have occupied standing room within the car. If it is not conclusive evidence of ordinary negligence for one to ride upon the platform of a moving car, it cannot be conclusive evidence of a willful or reckless intent to injure a tramp or a trespasser to close the doors of the car against him when he is riding upon its platform. It may be that such'an act under some circumstances would be.evidence from which a jury might infer a malicious or reckless intent to injure, but I cannot persuade myself that it is conclusive evidence ol such an intent, because it does not seem to me doubtful that all reasonable men would not agree that such an act indicates any willful or. -reckless intent on the part of the conductor who closes the door to injure the trespasser, and this is the test by which the question should be answered. Speer v. Board, 88 Fed. 749, 754, 32 C. C. A. 101, 107; Railroad Co. v. Jarvi, 53 Fed. 65, 70, 3 C. C. A. 433, 438. For this reason I think the judgment below should be reversed, and •a new trial should be granted.